                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   5:18-CR-176-D




UNITED STATES OF AMERICA,                                                ORDER

                      v.


LUIS MORALES



      Before the Court for consideration is Defendant Luis Morales's Motion to Seal

Proposed Sealed Document, provisionally filed under seal as Docket Number 245 For

good cause shown, the Defendant's Motion to seal is GRANTED.

          It is therefore ORDERED that Docket Number 245 shall be and is hereby

sealed.

      SO ORDERED, this the j,j__ day of 2020.



                                             1       i\e..,~e,A . . . . . . . .
                                           Hon. James C. Dever III
                                           U.S. District Judge




           Case 5:18-cr-00176-D Document 247 Filed 12/29/20 Page 1 of 1
